Citation Nr: 1446458	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  05-13 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to specially adapted housing.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to a special home adaptation grant.

3.  Entitlement to specially adapted housing. 

4.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1957 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a notice of disagreement in September 2004.  He was provided with a Statement of the Case (SOC) in March 2005.  The Veteran perfected his appeal with the timely submission of a VA Form 9 in April 2005.  The claim was subsequently readjudicated in Supplemental Statements of the Case (SSOCs) in February 2007 and March 2013.

The Board notes that the Veteran again filed a claim to reopen for specially adapted housing and special home adaptation grant in May 2008 during the pendency of his appeal.  It appears that the RO was mistakenly unaware of the pending appeal and the prior August 2004 rating decision upon which it was based.  As such, the RO readjudicated the Veteran's claim in a November 2008 rating decision, finding that new and material evidence had not been presented.  Thereafter, the Veteran again filed a claim to reopen for specially adapted housing and special home adaptation grant in February 2010.  The RO again denied the Veteran's claim in a June 2010 rating decision.  The Veteran filed a NOD for this decision dated September 2010.  However, the RO appears to have corrected its procedural mistake, as a new SOC was not issued and the previous appeal for the August 2005 rating decision appears to have resumed, as shown by the later issuance of a SSOC in March 2013.  As such, the Board finds that the current appeal is properly before it as it stems from the August 2004 rating decision.

The issue of entitlement to service connection for cancer due to Agent Orange exposure has been raised by the record as per a March 2013 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to specially adapted housing or a special home adaptation grant is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In a decision dated in January 1999, the RO denied entitlement to specially adapted housing and special home adaptation grant; the Veteran did not attempt to appeal the decision nor submit additional evidence within one year of notification and the decision became final. 

2.  The evidence added to the record since January 1999, when viewed by itself or in the context of the entire record relates to an unestablished fact that is necessary to substantiate the claim for entitlement to specially adapted housing and special home adaptation grant.





CONCLUSIONS OF LAW

1.  The January 1999 RO decision that denied the Veteran's claim of entitlement to specially adapted housing and special home adaptation grant is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).
 
2.  The evidence received subsequent to the January 1999 RO decision is new and material and the requirements to reopen a claim of entitlement to specially adapted housing and special home adaptation grant have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As the Board's decision to reopen the claim is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Legal Criteria

New and Material

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

 A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

 For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

 In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Specially Adaptive Housing or Home Adaption Grant
During the course of this appeal, the regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859 -62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010.  However, there were no substantial revisions to the criteria applicable to the present appeal.

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: 

(1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, 

(3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 

(4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

38 C.F.R. § 3.809(b) (2004-2013).

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: 

(1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or 

(2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

38 C.F.R. § 3.809 (2013).

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a (a), (b) (2004-2013). 

Under the revisions to 38 C.F.R. § 3.809a , the disability may also be due to (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a (2013).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2013).

The term ""loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2013).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2013).

An example under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the U.S. Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease or disability are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2013) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).




Background

The Veteran contends that his service-connected conditions entitle him to specially adaptive housing and/or a home adaptation grant.  In support, the Veteran has provided that he is wheelchair bound due to balance problems and legal blindness.  

The veteran has properly established service connection for Post-Traumatic Stress Disorder (PTSD), rated as 100 percent disabling; Diabetes Mellitus Type II, rated as 20 percent disabling; peripheral neuropathy of the lower extremities associated with Diabetes Mellitus Type II, rated 20 percent disabling per extremity; residuals of a gunshot wound of the right chest with post-operative hemi-pneumothorax and closed thoracostomy, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; degenerative joint disease with instability of the bilateral knees, rated 10 percent disabling per extremity; chondromalacia of the bilateral knees with degenerative joint disease and limitation of motion, rated 10 percent disabling per extremity; residuals of fracture of the medial malleolus and distal fibula of the right ankle, rated 10 percent disabling; status post bunionectomy of the right first metatarsophalangeal joint and closing wedge osteotomy and hallux valgus of the right foot, rated 10 percent disabling; arthroplasty of the left great toe and hallux valgus of the left foot, rated 10 percent disabling; eczema, rated 10 percent disabling.  The Veteran has also established noncompensable evaluations for residuals of cerebral concussion; residuals of fracture to right second, ninth and 10th ribs; bilateral defective hearing; chip fracture of the tip of nasal bone; and fungus infection of the feet.  The Veteran has additionally established entitlement to special monthly compensation under 38 U.S.C. 1114(l) based on the need for aid and attendance.

A review of VA outpatient treatment records reveals that the Veteran has a history of falling and has otherwise been confined to a wheelchair.  

In June 2000, it was noted that the Veteran had a history of dizziness since the age of 19 and that it may be related to an inner ear problem or the Veteran's history of boxing.  In July 2000 it was noted that the Veteran had a history of falls and was wheelchair bound due to head trauma, partial blindness and other medical conditions.  In September 2000, it was noted that the Veteran was in a wheelchair due to a history of dizziness and falls.  

A September 2002 VA examination showed that the Veteran was able to walk without a walker due to his service-connected musculoskeletal conditions.  However, his motion was slow with a nonantalgic gait.  He was able to briefly heel walk, but unable to toe walk due to balance problems.  There were no findings of any loss of use in the Veteran's extremities.

In October 2003, it was noted that the Veteran's wife had indicated that the Veteran now had to use a wheelchair due to unsteady gait.  No cause for the unsteadiness was discussed.

In a February 2004 VA occupational therapy home visit, it was noted that the Veteran ambulates throughout his home using a wheeled walker.  It was also noted that he had a wheelchair, shower seat, and power chair.  The Veteran's wife wanted to convert a room in the home to a new accessible bedroom for the Veteran.  There was no discussion of the relationship of service-connected disabilities to such conversion.

In July 2004, it was noted that the Veteran had been using a wheelchair for approximately 1 year due to imbalance and glaucoma.  It was noted that the Veteran had a probable seizure disorder, but no discussion of relationship of such disorder or imbalance to any service-connected conditions.

In an April 2005 field examination report, the Veteran was determined to be legally blind and prone to falling due to a combination of this and balance problems.  It was noted that the Veteran was, therefore, confined to a wheelchair.  The medical provider recommended that the Veteran's home be upgraded for wheelchair accessibility.  There was no discussion relating the Veteran's balance problems to his service-connected conditions.

In March 2009, it was noted that the Veteran had poor balance due to a bilateral hip replacement.  It is noted that the Veteran is currently not service-connected for a bilateral hip condition.  In April 2009, the Veteran was seen after sustaining a fall, which was determined to be due to multiple causes, but no service-connected conditions were specifically attributed.  Although it was noted that the Veteran used a wheelchair, the medical provider advised the Veteran to attempt ambulating independently as much as he can tolerate.  It was noted that the Veteran uses the bathroom in his home without the use of a wheelchair or other assistive devices.

In May 2009, it was noted that the Veteran used a cane to get around his home and a wheelchair for the community.  In February 2010, it was noted that the Veteran had a history of falls, with two falls occurring in that same month.  The falls were attributed to a combination of legal blindness that was found to be secondary to glaucoma and dizziness secondary to medication administered for the Veteran's hypertension.  In previous VA examinations in January 2005 and August 2006, it was noted that the Veteran's glaucoma was not related to military service and not caused by or aggravated by the Veteran's diabetes mellitus type II.  Additionally, it was noted that the Veteran's hypertension was not related to military service and had predated the Veteran's diabetes mellitus type II diagnosis, and was therefore not caused by or aggravated by such.  

In January 2010, it was noted that the Veteran suffers from a number of service-connected and non-service connected conditions that affect his ability to ambulate independently and make him a fall risk.  However, there was no discussion as to whether any of the Veteran's service-connected conditions only are equivalent to a loss of use or require the use of a wheelchair in and of themselves.

In March 2010, the Veteran was seen for an appointment and it was noted that the Veteran required no ambulatory aid other than crutches, a cane, or a walker.  However, it did note that the Veteran had his own private wheelchair.  In July 2010, September 2010, and October 2010, the Veteran reported to an appointment in a wheelchair.  There was no discussion relating the Veteran's use of a wheelchair or assistive aids to his service-connected conditions.

In January 2011, March 2011, and April 2011, the Veteran reported to appointments in a wheelchair.  There was no discussion relating the Veteran's use of a wheelchair or assistive aids to his service-connected conditions.

In July 2011, it was noted that the Veteran was wheelchair bound.  However, this was attributed to a low back problem related to a gunshot wound.  There is no indication that the Veteran is currently service-connected for a gunshot wound related to his lower back, as he is only service-connected for the upper chest gunshot wound.  The medical provider indicated that the Veteran had been wheelchair bound since 1969 when he received his gunshot wound.  However, this is not supported anywhere else in the medical record.

In October 2012, the Veteran arrived at an appointment and was found to be ambulatory.  In November 2012, it was noted that the Veteran was a fall risk and had a history of a seizure disorder and left eye blindness, neither of which were attributed to service-connected conditions.

In February 2013, the Veteran was noted as "ambulating without difficulty."  In February 2013 and March 2013, it was also noted that the Veteran showed up for appointments and was ambulatory.  In an April 2013 note, it was indicated that the Veteran used his wife for assistance with ambulation.  

VA outpatient treatment records were absent for any discussion of the Veteran's service-connected lower extremity conditions resulting in loss of use or any or all of the lower extremities.  There was also no discussion of the Veteran's service connected disabilities resulting in any loss of use for the upper extremities, subdermal burns, or blindness.

Analysis

New and Material

In the present case, the RO, by a decision entered in January 1999, denied the Veteran's claim for entitlement to specially adapted housing and special home adaptation grant) on grounds that there were no service-connected conditions that met the requirements of the criteria under 38 C.F.R. § 3.809.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2013).   As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Here, the evidence received since the time of the Board's January 1999 decision includes treatment records showing that the Veteran is now wheelchair bound and requires accessibility adaptations to his home, as well as additional private and VA outpatient treatment records showing that the Veteran is legally blind and unstable when attempting locomotion independently.  This evidence was not before adjudicators when the Veteran's claim was last denied by the RO in January 1999, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for entitlement to specially adaptive housing or home adaptation grant, and raises a reasonable possibility of substantiating the claim by potentially showing that the Veteran's service-connected conditions require him to be wheelchair bound and necessitate specially adaptive housing or home adaptation, particularly as it was advised by his private treatment provider.   Accordingly, the claim is reopened.


ORDER

The petition to reopen a claim for entitlement to specially adapted housing or a special home adaptation grant is granted, and the claim is granted to this extent only.




REMAND

The Board finds that a VA examination and medical opinion are necessary to decide the claim. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination (or examinations) by an appropriate medical professional to ascertain whether the Veteran meets the criteria for entitlement to specially adapted housing or a special home adaptation grant.  The entire file must be reviewed by the examiner, and the examination report must reflect that such review was conducted.

Based on a review of the file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities have resulted in (1) loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus anatomical loss or loss of use of one lower extremity; (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; (6) blindness in both eyes with 5/200 visual acuity or less; or (7) the anatomical loss or loss of use of both hands.

The examination report must include a complete rationale for all opinions expressed. If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, the AOJ/AMC should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


